                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

      BONNIE GEORGE, ED MCKINZIE, TIM
      WORSTELL, CEDAR DERAPS, CASEY
      WASSER, TAMMY VOLKART, JAMES
      REHM, RON METZGAR, BOBBIE LEE,
      BRIAN IMMEKUS, and AMAZING
      GRACE COMMUNITY CHURCH, on
      behalf of themselves and all others similarly
      situated,
                                                       Case No. 6:17-CV-03114-MDH
                          Plaintiffs,
             v.                                        Hon. M. Douglas Harpool

      OMEGA FLEX, INC.,
      WARD MANUFACTURING, LLC, and
      TITEFLEX CORPORATION,

                           Defendants.



                                    NOTICE OF APPEAL

       Notice is hereby given that Plaintiffs Bonnie George, Ed Mckinzie, Tim Worstell, Cedar

Deraps, Casey Wasser, Tammy Volkart, James Rehm, Ron Metzgar, Bobbie Lee, Brian Immekus,

and Amazing Grace Community Church, are filing an appeal to the United States Court of Appeals

for the Eighth Circuit from this Court’s Order granting Defendants’ Motion for Summary

Judgment, entered August 13, 2020 (Dkt. 341), and this Court’s Judgment in a Civil Case, entered

August 18, 2020 (Dkt. 343).


DATED: September 8, 2020                     Respectfully submitted,
                                             KAMBERLAW, LLP

                                             /s/ Naomi B.Spector
                                             Naomi B. Spector (admitted pro hac vice)
                                             9404 Genesee Avenue, Suite 340
                                             La Jolla, CA 92037
                                             Telephone: (310) 400-1053



        Case 6:17-cv-03114-MDH Document 346 Filed 09/08/20 Page 1 of 4
                            Fax: (858) 800-4277
                            nspector@kamberlaw.com

                            STEELMAN & GAUNT
                            David Steelman, #27334MO
                            Stephen F. Gaunt, #33183MO
                            901 N. Pine Street, Ste. 110
                            P.O. Box 1257
                            Rolla, MO 65402
                            Telephone: (573) 341-8336
                            Fax: (573) 341-8548
                            dsteelman@steelmanandgaunt.com
                            sgaunt@steelmanandgaunt.com

                            TED B. LYON & ASSOCIATES
                            Marquette W. Wolf (admitted pro hac vice)
                            18601 LBJ Freeway, Suite 525
                            Mesquite, Texas 75150
                            Telephone: (972) 279-6571
                            mwolf@tedlyon.com

                            CARPENTER & SCHUMACHER
                            Craig Schumacher (admitted pro hac vice)
                            N. Scott Carpenter (admitted pro hac vice)
                            Rebecca Bell-Stanton (admitted pro hac vice)
                            2701 N. Dallas Parkway, Suite 570
                            Plano, TX 75093
                            Telephone: (972) 403-1133
                            cschumacher@cstriallaw.com
                            scarpenter@cstriallaw.com
                            rstanton@cstriallaw.com

                            KAMBERLAW, LLC
                            Scott A. Kamber, #70534MO
                            (admission to United States District Court, Western
                            District pending)
                            201 Milwaukee Street, Ste. 200
                            Denver, CO 80206
                            Telephone: (646) 964-9600
                            Fax: (212) 202-6364
                            skamber@kamberlaw.com




                            -2-
Case 6:17-cv-03114-MDH Document 346 Filed 09/08/20 Page 2 of 4
                            KAMBERLAW, LLP
                            Deborah Kravitz (admitted pro hac vice)
                            401 Center Street, Suite 111
                            Healdsburg, CA 95448
                            Telephone: (707) 820-4247
                            Fax: (858) 800-4277
                            dkravitz@kamberlaw.com
                            Attorneys for Plaintiffs and putative Class




                            -3-
Case 6:17-cv-03114-MDH Document 346 Filed 09/08/20 Page 3 of 4
                                 CERTIFICATE OF SERVICE


        The undersigned hereby certifies that on this 8th day of September, 2020, a true and accurate

copy of the foregoing was electronically filed with the CM/ECF system of the United States

District Court for the Western District of Missouri, which sends notice to counsel of record via e-

mail.

                                                      /s/ Naomi B. Spector
                                                      Naomi B. Spector




                                     -4-
         Case 6:17-cv-03114-MDH Document 346 Filed 09/08/20 Page 4 of 4
